DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20020177822 A1 to St. Cyr et al. (hereinafter St. Cyr).
Regarding Claim 1, St. Cyr discloses an apparatus (Figs. 1A and 1B) comprising inter alia: 
a first intraosseous device (outer cannula 7) having a first end (distal tip of outer cannula 7) and a second end (proximal most end of outer cannula 7), the first end 
a first longitudinal bore extending from the first end of the first intraosseous device to the second end of the first intraosseous device ([0007] The outer cannula and inner cannula are cylindrical and hollow); and 
a first sampling port (perforations 4) operable to provide access to a first target area, the first sampling port extending laterally from the first longitudinal bore to an exterior of the first intraosseous device ([0008] The outer cannula (7) and inner cannula (6) are provided with circular (4) or elliptical (5) perforations).  
Regarding Clam 2, St. Cyr discloses the apparatus of claim 1, further comprising a second intraosseous device (inner cannula 6) operable to be slidably disposed in the first longitudinal bore of the first intraosseous device (as best seen in Figs. 1A and 1B).  
Regarding Claim 3, St. Cyr discloses the apparatus of claim 2, wherein the second intraosseous device includes a first end operable to penetrate the bone and associated bone marrow (inner cannula 6 is pointed and is therefore operable to penetrate a bone and associated bone marrow).  
Regarding Claim 4, St. Cyr discloses the apparatus of claim 3, wherein the second intraosseous device includes a side port operable to be aligned with the first sampling port of the first intraosseous device ([0008] The outer cannula (7) and inner cannula (6) are provided with circular (4) or elliptical (5) perforations).  
Regarding Claim 5, St. Cyr discloses the apparatus of claim 4, wherein the second end of the first intraosseous device is operable to accommodate harvesting of bone marrow (The perforations on the outer cannula would have allowed the 
Regarding Claim 6, St. Cyr discloses the apparatus of claim 5, wherein the second intraosseous device includes a second end configured to be attached to aspiration equipment (port 9 is capable of being attached to aspiration equipment).  
Regarding Claim 7, St. Cyr discloses the apparatus of claim 6, wherein the second intraosseous device includes a second longitudinal bore extending from the first end of the second intraosseous device to the second end of the second intraosseous device ([0007] The outer cannula and inner cannula are cylindrical and hollow).  
Regarding Claim 8, St. Cyr discloses the apparatus of claim 2, wherein the first end of the first intraosseous device includes an opening operable to allow fluid communication therethrough ([0008] The outer cannula (7) and inner cannula (6) are provided with circular (4) or elliptical (5) perforations).  
Regarding Claim 9, St. Cyr discloses the apparatus of claim 8, wherein the first end of the second intraosseous device is operable to extend through the opening in the first end of the second intraosseous device (as best seen in Figs. 1A and 1B). 
Regarding Claim 10, St. Cyr discloses the apparatus of claim 2, further comprising a second sampling port extending laterally from the first longitudinal bore to an exterior of the first intraosseous device, the first and second sampling ports operable to provide access to separate target areas (note that the plurality of circular or elliptical perforations on the outer and inner cannulas are all capable being aligned in many different manners with one another and are also capable of each providing access to separate target areas at their differing locations on the outer and inner cannulas).  

Regarding Claim 12, St. Cyr discloses an intraosseous device (Figs. 1A and 1B) comprising inter alia: 
an outer penetrator (outer cannula 7) having a first end (distal tip of outer cannula 7) operable to penetrate a bone and associated bone marrow (outer cannula 7 is pointed and is therefore operable to penetrate a bone and associated bone marrow);  
the outer penetrator having a second end (proximal most end of outer cannula 7) operable to accommodate harvesting of a sample; 
the outer penetrator having a longitudinal bore extending from the first end to the second end; and 
the outer penetrator having a sampling port disposed therein device ([0007] The outer cannula and inner cannula are cylindrical and hollow).
Regarding Claim 13, St. Cyr discloses the intraosseous device of claim 12, further comprising: a removable inner penetrator (inner cannula 6) operable to be 
Regarding Claim 14, St. Cyr discloses the intraosseous device of claim 13, wherein the removable inner penetrator includes a side port operable to be aligned with the sampling port disposed in the outer penetrator to harvest adjacent portions of the sample ([0008] The outer cannula (7) and inner cannula (6) are provided with circular (4) or elliptical (5) perforations).  
Regarding Claim 15, St. Cyr discloses the intraosseous device of claim 14, wherein the removable inner penetrator includes a second end operable to be attached to aspiration equipment (port 9 is capable of being attached to aspiration equipment).  
Regarding Claim 17, St. Cyr discloses the intraosseous device of claim 14, wherein the outer penetrator further comprises a second sampling port extending laterally from the longitudinal bore to an exterior of the outer penetrator (note that the plurality of circular or elliptical perforations on the outer and inner cannulas are all capable being aligned in many different manners with one another and are also capable of each providing access to separate target areas at their differing locations on the outer and inner cannulas).  
Regarding Claim 18, St. Cyr discloses the intraosseous device of claim 17, wherein the side port of the inner penetrator is operable to be aligned with each sampling port of the outer penetrator to remove separate samples from target areas adjacent the respective sampling ports of the outer penetrator (note that the plurality of circular or elliptical perforations on the outer and inner cannulas are all capable being aligned in many different manners with one another and are also capable of each .  

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6022324 A to Skinner
Regarding Claim 20, Skinner discloses a method comprising inter alia: 
providing an intraosseous device (22) having a first end, a second end, a longitudinal bore extending from the first end to the second end, and a sampling port (30) in communication with the longitudinal bore; penetrating a bone and associated bone marrow with the intraosseous device to provide access to a target area; and communicating, via the sampling port, a fluid and/or a sample between the target area and the longitudinal bore (col. 6, ll. 56 to col. 7, ll. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Cyr in view of US 6478751 B1 to Krueger et al. (hereinafter, Krueger). 
St. Cyr discloses the claimed invention as set forth and cited above except for expressly disclosing the intraosseous device of claim 15, wherein the second end of the removable inner penetrator comprises a luer lock connector. However, Krueger discloses an inner and outer cannula that are fitted together using a luer (col. 6, ll. 43-53). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the inner cannula with the luer of Krueger as it is well-known within the art to connect cannula elements using luer standards in the art that are know to fit elements to contain liquid and provide safety to both the operator and the patient. 

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Cyr in view of US 5257632 to Turkle et al. (hereinafter, Turkle).
St. Cyr discloses the claimed invention as set forth and cited above except for expressly disclosing the intraosseous device of claim 12, wherein the outer penetrator further comprises a thread disposed within the longitudinal bore, the thread operable to secure the sample within the longitudinal bore.  However, Turkle teaches a cutting assembly having internal threads (Fig. 6).  One having an ordinary skill in the art at the time the invention was made would have found it obvious to modify the outer cannula of Turkle with the internal threads of Turkle as Turkle teaches this would have aided in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791